Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  Remarks
This Office Action fully acknowledges Applicant’s remarks filed on December 6th, 2021.  Claims 1-7, 14-31, and 33-35 are pending.  Claims 16-31 are withdrawn from consideration.  Claim 33-35 are newly added.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-15, and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
at least one sensor comprising:…” is not particularly understood.
It is not clear how the defined plurality of functional domains may constitute a single sensor, as afforded by the present recitation herein.  It would appear that the plurality of functional domains comprise a plurality of sensors, or each functional domain of the plurality comprises at least one sensor.
Further, the biosensing application is indefinitely defined in the claims as the claimed elements which makeup the sought “biosensor” are without any functionality to biosensing.
Clarification is required.

Claims 2 and 3, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the plurality of encapsulated sensors".  There is insufficient antecedent basis for this limitation in the claim.

Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the structural arrangement(s) afforded and excluded to the biosensor so as to provide for the set forth categorical sensors (i.e. “SERS-based enzymatic sensors” as in cl. 10) are indefinitely defined herein.
The claims do not establish the structure(s) or further delineations to the structure(s) of the base claim which provide to yield such sensors.

This is likewise seen with respect to claim 14 and what structural arrangement affords such a configuration as claimed.
This is similarly seen in claim 15, and further noting that the discussion of producing both signals that vary directly and inversely with analyte concentration is indefinitely understood.  The recitation presents a conundrum wherein it is unclear how analyte concentration may be ascertained given directly opposing signals.  What sort of arrangement allows for the discrimination and segregation between such responses and among what number of different sensors whose responses are individually addressed so as to present analyte signals that correlate both directly and inversely with the concentration (further noting that independent claim 1 affords a singular sensors)?
Clarification is required.





Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10-15, and 33-35  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As discussed above, in view of the amendments made to the claims, claims 1-7, 10-15, and 33-35 are herein rejected under 35 USC 112 b/2nd paragraph for the reasons discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anderson et al. (US 2012/0213708) discloses hydrogel encapsulated cells and anti-inflammatory drugs wherein drug-loaded particles are held in a hydrogel multi-layer membrane envelope and islet cells are held within an inner hydrogel core, which is considered relevant to Applicant’s field of endeavor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                                                                                                                                                                          Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/           Primary Examiner, Art Unit 1798